DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/30/2020 has been entered. Claim(s) 2, 7-8, and 17-21 are canceled. Claims 22-23 are new. Claim(s) 1, 3-6, 9-16 and 22-23 remain pending and have been examined below. The amendments to the claims have overcome all rejections under 35 U.S.C. 112(b) and the rejections under 35 U.S.C. are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. The Applicant has argued that the teachings of Friesen directly contradict the teachings of Tomovic on page 5 to add a heater element within the inner portion. The Office respectfully disagrees for the following reasons. First, the combination of Peers as modified by Tomovic and further modified by Li, and further modified by Friesen, makes sense because in order to disperse heat, it follows that it would be obvious to one of ordinary skill in the art to incorporate a heat source such that heat can be dissipated through the carbon nano-tube silicone portion. Second, regarding the actual combination of Tomovic and Friesen, both Tomovic and Friesen are secondary references to modify Peers, where the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peers et al (U.S. Patent Application Publication No. 2016/028186) in view of Tomovic (U.S. Patent Application Publication No. 2016/0135253), and in further view of Li (Themroelectric Properties of carbon nanotube/silicone rubber composites, Journal of Experimental Nanoscience, ISSN: 1745-8080, published 25 Feb, 2017), and in further view of Friesen (U.S. Patent No. 10,040,429), hereinafter referred to as Peers, Tomovic, Li, and Friesen, respectively.
	Regarding claim 1 (Currently Amended), Peers discloses a windshield wiper for a motor vehicle (Peers, figure 9, item 1) comprising: a blade (Peers, figure 8, item 10) including an inner portion (Peers, figure 8, item 20 being the inner portion) and an outer portion (Peers, figure 8, item 11 being the outer portion); wherein the outer portion is softer than the inner portion (Peers, page 3, paragraph [0035] teaching that item 20 is harder than item 11 such that said another way, item 11 is softer than the inner portion item 20); and wherein the inner portion is made of silicone (Peers, page 3, paragraph [0035], item 20 is made from the elastomer silicone).

	Regarding the inner portion has an increased thermal conductivity than the outer portion and wherein the inner portion includes carbon nanotubes integrated into silicone, Tomovic teaches a composition (Tomovic, page 1, paragraph [0001], Z1) at least comprising as elastomer (Tomovic, page 1, paragraph [0001], E1) and at least 90% carbon based conductivity conferring additive (Tomovic, page 1, paragraph [0001], A1) for use as a component in a wiper blade (Tomovic, page 6, pargraph [0085] and page 9, paragraph [0096], teaching the composition is used as part of a wiper blade), wherein the 90% carbon-based conductivity additive is electrically heatable and thus the composition has a higher thermal conductivity than regular elastomer (Tomovic, page 2, paragraph [0017], Thermal conductivity of Z1 > thermal conductivity of E1, because of additive A1), wherein the 90% carbon based conductivity conferring additive is solely carbon nanotubes (Tomovic, page 5, paragraph [0054], A1 is made from carbon nanotubes) and wherein a suitable elastomer is rubber (Tomovic, page 2, paragraph [0018] teaches carbon nanotubes (A1) added to the elastomer rubber (E1)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peers with the teachings of Tomovic to incorporate the carbon nanotubes in the inner portion to increase the thermal conductivity of the inner portion such that the inner portion has an increased thermal conductivity than the outer portion because adding the carbon nanotubes (A1) to an elastomer (E1) to create a composition (Z1) allows the 
	Further, Li teaches the combination of carbon nanontubes integrated into silicone (Li, page 9, paragraph 4, teaching a CNT/silicone rubber composite material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Li to combine carbon nanotubes with the elastomer, silicone, because the composite (or composition) material is of high stability, high flexibility, and can be cost effective for preparing large-area materials, where the addition of carbon nanotubes increases the conductivity of the composite by several orders of magnitude with increase amounts of carbon nanotubes (Li, page 9, paragraph 4, summarized). Furthermore Per MPEP 2143(I)(A), to include the carbon nanotubes as taught by Tomovic in the system of Peers, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the carbon nanotubes as taught by Tomovic in the system of Peers because the claimed invention is merely a combination of old elements, the elements being a carbon-based conductivity conferring additive in a silicone elastomer. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of having a thermally conductive elastomer with the properties of silicone.

	Regarding the blade includes a heater element provided by a strip of resistive material within the inner portion, Friesen teaches a windshield wiper blade (Friesen, figure 1, item 10) with a blade (Friesen, figure 2, item 46) comprising an inner portion (Friesen, figure 2, item 52) and an outer portion (Friesen, figure 2, item 53) wherein the blade includes a heater element within the inner portion (Friesen, figure 2, item 62 is within item 52) and wherein the heater element includes a strip of resistive material (Friesen, column 6, lines 50-67, item 62 contains two electrically conductive wires, item 68, where the wires conduct electricity and therefore are a strip of resistive material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Friesen to incorporate a heater element including a strip of resistive material within the inner portion because the heater element allows for the wiper blade to overcome the problem of ice buildup (Friesen, column 1, lines 20-25, summarized).
	Claim 2 (Canceled).
	Regarding claim 3 (Currently Amended), Peers as modified does not explicitly disclose wherein the inner portion has a thermal conductivity of 0.9 watts per meter-kelvin.
	Li further teaches a 5% carbon nanotube loading silicone rubber composite at 300K having a thermal conductivity of 0.214 W/m*K (Li, page 9, paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Li for the 
	Regarding claim 4 (Original), Peers as modified further discloses the wiper as recited in claim 3, wherein the inner portion has a volume resistivity of less than 100 ohm centimeters (Tomovic, page 2, paragraph [0015]).
	Regarding claim 5 (Currently Amended), Peers as modified further discloses the wiper as recited in claim 1, wherein the outer portion is made of entirely of silicone and does not include carbon nanotubes (Peers, page 3, paragraph [0032], teaches item 11 may be any suitable material including those set forth for item 20, where item 20 per page 3, paragraph [0035] is made from silicone, making item 11 made from silicone as well and does not disclose a carbon based additive to the outer portion).
	Regarding claim 6 (Previously Presented), Peers as modified further discloses the wiper as recited in claim 5, wherein the outer portion has a Shore hardness between 50A and 80A (Peers, page 2, paragraph [0032], Shore A hardness ranges from 53 to 63).
	Claims 7-8 (Canceled).
	Regarding claim 16 (Original), Peers as modified further discloses The wiper as recited in claim 1, wherein the wiper is a windshield wiper (Peers, figure 9, item 1).
	Claims 17-21 (Canceled).
	Regarding claim 22 (New), Peers as modified does not explicitly show in figure 8 wherein the outer portion, item 11 completely encapsulates the inner portion, item 11.
	Peers further teaches that reinforcing wiper lip insert may be provided entirely within the wiper lip and that the wiper lip insert may also have a lip portion, which is embedded and surrounded by the wiper lip (Peers, page 3, paragraph [0033], teaching item 20 is surrounded by item 11 and that item 21 is also surrounded by item 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers to incorporate the wiper lip insert to be completely surrounded and entirely within the wiper because surrounding the wiper lip insert provides lateral strength to cleanly wipe water from a windshield without deforming during the wiping motion (Peers, page 1, paragraph [0003], summarized).
	Regarding claim 23 (New), Peers as modified further discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the inner portion, the outer portion, and the heater element are formed together in a co-extrusion process in which the materials forming the inner portion, the outer portion, and the heater element are fed through a common die.
	The recitation "wherein the inner portion, the outer portion, and the heater element are formed together in a co-extrusion process in which the materials forming the inner portion, the outer portion, and the heater element are fed through a common die" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process .
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peers et al (U.S. Patent Application Publication No. 2016/028186) in view of Tomovic (U.S. Patent Application Publication No. 2016/0135253), and in further view of Li (Themroelectric Properties of carbon nanotube/silicone rubber composites, Journal of Experimental Nanoscience, ISSN: 1745-8080, published 25 Feb, 2017), and in further view of Friesen (U.S. Patent No. 10,040,429), and in further view of Jacobowitz (U.S. Patent No. 8,555,454), hereinafter referred to as Peers, Tomovic, Li, Friesen, and Jacobowitz, respectively.
	Regarding claim 9 (Currently Amended), Peers as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the resistive material is nichrome.
	Jacobowitz teaches a wiper blade with a heater element made from nichrome (Jacobowitz, column 6, lines 60-61, item 4 being nichrome).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Jacobowitz to incorporate nichrome as the resistive material because it provides mechanical support to mitigate against partial collapse (Jacobowitz, column 6, lines 64-65).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peers et al (U.S. Patent Application Publication No. 2016/028186) in view of Tomovic (U.S. Patent Application Publication No. 2016/0135253), and in further view of Li (Themroelectric Properties of carbon nanotube/silicone rubber composites, Journal of Experimental Nanoscience, ISSN: 1745-8080, published 25 Feb, 2017), and in further view of Friesen (U.S. Patent No. 10,040,429), and in further view of Calliot et al (U.S. Patent No. 9,896,065), hereinafter referred to as Peers, Tomovic, Li, Friesen, and Calliot, respectively.
	Regarding claim 10 (Currently Amended), Peers as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the wiper further comprising a beam supporting the blade and spanning the entire length of the blade.
	Caillot teaches a wiper blade (Caillot, figure 5, item 1) with a heating element (Caillot, figure 5, item 13) and a spine (Caillot, figure 6, item 4) spanning the entire length of the blade (Caillot, column 4, lines 46-51, item 4 being the length of the wiper blade).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Caillot to add a spine element as a beam because the spine plays a key role in that it ensures the wiper blade assembly will have the requisite rigidity for good mechanical strength to distribute the bearing force of the wiper blade against a window (Caillot, column 3, lines 3-9, summarized).
	Regarding claim 11 (Original), Peers as modified discloses the elements of the claimed invention as stated above in claim 10, but does not explicitly disclose the wiper further comprising a cover over the beam, and a power wire between the cover and the beam, the power wire configured to provide power to heat the blade.
(Caillot, figure 5, item 6), and a power wire (Caillot, figure 5, item 19) between the cover and the beam (Caillot, figure 5 showing item 19 is between item 4 and item 6), the power wire configured to provide power to heat the blade (Caillot, column 4, lines 44-45, item 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Caillot to place a power wire between the cover and the beam so that the lead wires are not directly exposed to the heating element, which could damage the lead wires (Caillot, column 2, lines 42-47, summarized).
	Regarding claim 12 (Original), Peers as modified discloses the elements of the claimed invention as stated above in claim 11, but does not explicitly disclose wherein the power wire is electrically coupled to a controller and a power supply.
	Friesen further teaches wherein the wires are coupled to a controller and a power supply (Friesen, figure 4, item 73 being the controller and item 20 being the power supply).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Friesen to electrically couple the wires to a controller and power supply because the controller controls the supply of electricity to the heating element (Friesen, column 2, lines 20-22, summarized).
	Regarding claim 13 (Previously Presented), Peers as modified discloses the elements of the claimed invention as stated above in claim 11, but does not explicitly disclose wherein the power wire pierces through an outer skin of the silicone material of the blade.
	Friesen further teaches wherein the wires pieces are part of a sheath that pierces through an outer skin of the silicone material of the blade (Friesen, figure 3, item 74 is shown to pieces item 64 and is a sheath that is inserted into item 52 such that when the sheath is inserted this is interpreted to pieces the silicone of the blade).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Friesen to use a separate element to pierce the wires through the outer skin of the silicone material of the blade because this allows for the quick changing of wiper blades without having to replace the electrical wiring at the same time (Friesen, column 1, lines 33-42, and column 2, lines 37-44, summarized).
	Regarding claim 14 (Original), Peers as modified further discloses the wiper as recited in claim 11, wherein the cover includes first and second walls (Caillot, figure 5, item 6 having a left and right wall) converging at a nose (Caillot, figure 5, item 9), and wherein, when viewed from the exterior of the cover, the first and second walls are concave (Caillot, figure 5, item 6 though item 9 showing the left and right walls having a concave shape).
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peers et al (U.S. Patent Application Publication No. 2016/028186) in view of Tomovic (U.S. Patent Application Publication No. 2016/0135253), and in further view of Li (Themroelectric Properties of carbon nanotube/silicone rubber composites, Journal of Experimental Nanoscience, ISSN: 1745-8080, published 25 Feb, 2017), and in further view of Friesen (U.S. Patent No. 10,040,429), and in further view of Wolf et al (German Patent No. DE19612231), hereinafter referred to as Peers, Tomovic, Li, Friesen, and Wolf, respectively.
Regarding claim 15 (Original), Peers as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the outer portion of the blade is coated with a non-stick coating.
	Wolf teaches a blade of a windscreen wiper blade having a non-stick coating of sliding varnish (Wolf, abstract, line 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Peers with the teachings of Wolf to incorporate a non-stick coating to the outer portion of the blade because it reduces friction and noise (Wolf, page 2, paragraph 2, summarized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723